Citation Nr: 0706822	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-43 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bursitis of the right shoulder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from April 1944 to 
June 1946 and from September 1950 to March 1956; she also 
served in the United States Naval Reserves until January 
1972, which included periods of active duty for training 
between 1971 and 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Philadelphia, Pennsylvania (RO).  

FINDINGS OF FACT

1.  The veteran does not have arthritis of the knees that is 
related to her military service.

2.  The medical evidence does not show any functional 
impairment of the right shoulder.


CONCLUSIONS OF LAW

1.  Arthritis of the knees was not incurred in or aggravated 
by active military duty, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for bursitis of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5019, 5003, 5201 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In May 2003, the RO sent the veteran a letter in which she 
was informed of the requirements needed to establish 
entitlement to an increased evaluation for service-connected 
bursitis of the right shoulder.  In February 2005, the RO 
sent the veteran a letter in which she was informed of the 
requirements needed to establish service connection for 
arthritis of the knees.  In accordance with the requirements 
of the VCAA, the letters informed the veteran what evidence 
and information she was responsible for and the evidence that 
was considered VA's responsibility.  The letters explained 
that VA would make reasonable efforts to help her get 
evidence such as medical records, employment records, etc., 
but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Private medical evidence was subsequently added to the claims 
files.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims files.  Based on this record, the 
Board finds that VA's duty to notify has been satisfied.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in her possession that pertains to a 
claim.  

The Board notes that the veteran was informed in the May 2006 
that a disability rating and effective date would be assigned 
if her service connection claim was granted and that a 
particular effective date would be assigned if her increased 
rating claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although there is no nexus 
opinion on file on whether the veteran's arthritis of the 
knees is related to her military service, none is required in 
this case.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have been 
met, as will be discussed below, a new VA examination is not 
necessary with regard to the service connection issue on 
appeal.  A private examination of the veteran's service-
connected right shoulder was conducted in November 2003.  See 
38 C.F.R. § 3.326.  The veteran has cancelled scheduled VA 
examinations due to an inability to travel.

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues on appeal.  There is no 
indication that additional relevant evidence exists, and the 
veteran has not pointed to any additional information that 
needs to be added to her VA claims folders with respect to 
the issues decided herein.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2006).  


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Service Connection Claim

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of arthritis, service 
connection may be granted if such disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Analysis

There is recent medical evidence of arthritis of the knees.  
However, there were no complaints or findings of a knee 
disability in service or in the veteran's service department 
medical records for the Reserves.  Additionally, there were 
no complaints or findings of a knee disability on initial 
post-service VA medical examination in July 1957.  

In fact, there were no post-service complaints of a knee 
disability until June 1997, which is many years after active 
and reserve service, when the veteran underwent arthroscopic 
surgery of the left knee due to a torn medical meniscus and 
degenerative joint disease.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim, which weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board also notes that 
there is no medical nexus evidence on file in support of the 
veteran's claim.  

Despite the written contentions on file by and on behalf of 
the veteran in support of her claim, it is now well 
established that lay statements cannot be used to establish a 
nexus between a current disability and service.  Although a 
lay statement can establish an event occurred in service, a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of a disability, such as the disability at issue.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board finds that because all of the elements necessary to 
warrant service connection have not been shown, service 
connection for arthritis of the knees is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Increased Rating Claim

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established, as in this case, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

Schedular Criteria

The veteran's service-connected bursitis of the right 
shoulder, which is currently assigned a 10 percent 
evaluation, is rated by the RO under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5019.  

Under Diagnostic Code 5019, bursitis is rated on limitation 
of motion of the affected part as degenerative arthritis, 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5019.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups; a 
20 percent evaluation is assigned with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The veteran's right shoulder disability can also be evaluated 
under Diagnostic Code 5201 based on limitation of motion of 
the right arm.  A 20 percent rating contemplates limitation 
of motion of the arm to shoulder level.  Limitation of motion 
to midway between the side and shoulder level warrants a 30 
percent rating for the major extremity and a 20 percent 
rating for the minor extremity.  Limitation of motion to 25 
degrees from the side warrants a 40 percent rating for the 
major extremity and a 20 percent rating for the minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
normal range of motion of shoulder for flexion and abduction 
is from 0 degrees at the side to 180 degrees over head.  38 
C.F.R. § 4.71, Plate I (2006).  Thus, shoulder level is at 90 
degrees, and midway between the side and shoulder level is at 
approximately 45 degrees.

Analysis

Although the veteran complains of right shoulder pain, the 
recent medical evidence does not reveal any significant right 
shoulder disability.  Her upper extremities were noted to be 
normal on private examination at Atlantic City Medical Center 
in June 2002.  In fact, her recent shoulder problems involve 
primarily the left shoulder.  She complained only of left 
shoulder problems on private evaluation of the shoulders in 
November 2003.  Physical examination in November 2003 
revealed that motion of the right shoulder was within 
functional or normal limits in all planes, including her 
ability to reach behind her head and behind her back.  
Moreover, strength in the right shoulder was 5/5.  The 
treatment records after November 2003 involve other 
disabilities and do not contain any findings of right 
shoulder disability.

As the medical evidence of record does not show limitation of 
motion of the right shoulder, an evaluation in excess of 10 
percent for service-connected bursitis of the right shoulder 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 
5003, 5201.

The Board has considered whether another rating code is 
"more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
since there is no evidence of ankylosis (Diagnostic Code 
5200), impairment of the humerus (Diagnostic Code 5202), or 
impairment of the clavicle or scapula (Diagnostic Code 5203), 
which are the only other codes relevant to the shoulder, the 
Board finds that the rating codes noted above to rate the 
veteran's service-connected right shoulder disability are the 
most appropriate codes.  See 38 C.F.R. § 4.71a (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

As noted above, range of motion of the right shoulder was 
full in November 2003, with no evidence of right shoulder 
dysfunction or limitation.  Consequently, an evaluation in 
excess of 10 percent is also not warranted based on 38 C.F.R. 
§ 4.40 and 4.45.  

Ordinarily, the Schedule applies unless there are exceptional 
or unusual factors, which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the schedular 
evaluation in this case is not inadequate.  A rating in 
excess of 10 percent is provided in the rating schedule for 
certain manifestations of the service-connected shoulder 
disorder, but the medical evidence reflects that those 
manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The medical evidence does not show that 
the veteran's service-connected bursitis of the right 
shoulder causes marked interference with employment.  In 
fact, the recent evidence, especially the November 2003 
private range of motion findings, indicates that the 
veteran's service-connected right shoulder disability does 
not cause any functional impairment.  The evidence also does 
not show that the veteran has been frequently hospitalized 
due to her service-connected right shoulder disability.  
Accordingly, the RO's decision not to refer the issue for 
extraschedular consideration to the Chief Benefits Director 
or the Director of the Compensation and Pension Service was 
correct. 

Because the preponderance of the evidence is against the 
veteran's increased rating claim, the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for arthritis of the knees is denied.

An evaluation in excess of 10 percent for service-connected 
bursitis of the right shoulder is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


